DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-26 are pending in the instant application. Claims 3, 14 and 26 are withdrawn for being directed towards a non-elected invention. Claims 1, 2, 4-13, and 15-25 are under examination. 

Election/Restrictions
Applicant’s election of Species D: Coliform  in the reply filed on June 27, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 14, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 27, 2022.

Priority
	This application is a CON of PCT/IL2019/050064 filed on January 16, 2019, which claims priority to US provisional application 62/618,094 filed on January 17, 2018. 

Information Disclosure Statement
	The information disclosure statements filed on September 6, 2020; June 29, 2021; October 10, 2021; and June 6, 2022 all comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered. 

Specification
The abstract of the disclosure is objected to because of undue length.  Correction is required.  See MPEP § 608.01(b). 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts. 

The disclosure is objected to because of the following informalities: the brief description of the drawings does not provide adequate guidance to read and understand the content of the drawings. In particular, Fig. 4A, Fig. 4B, Fig. 4C, Fig. 5, and Fig. 6 lack axis labels indicating what the graphs represent, and the brief description of the drawings provided in the specification does not provide enough information as to what the figures/axes represent. Applicant is suggested to amend the specification to provide more description as to the content of the drawings.  
Appropriate correction is required.

Claim Objections
Claims 11, 16, 19, 22-23 and 25 are objected to because of minor grammatical informalities. 
Claim 11 recites the limitation “wherein said metabolic activator is selected from a group consisting of sugars, proteins, effectors of membrane receptors, substrates of intercellular enzymatic reactions”, which is improper grammar. Applicant is suggested to insert an appropriate conjunction (“and” or “or”) prior to the last limitation listed in the group. 
Claim 16 is objected to because the acronym “NB medium” is not defined at first occurrence in the claim.  
Claim 19 recites the limitation “arrange of 0.2 to 0.6 µm pore”, which is improper grammar. Applicant is suggested to revise the limitation to recite “a range of 0.2 to 0.6 µm pore”. 
Claim 22 recites the limitation “said sample is equal or higher than the number of Colony Forming Units”, which is improper grammar. Applicant is suggested to revise the limitation to recite “said sample is equal to or higher than the number of Colony Forming Units”. 
Claim 23 recites the limitation “the group consisting of of Fluorescein …” which is improper grammar. Deletion of one “of” is suggested. 
Claim 25 recites the limitation “wherein said mammalian pathogenic microorganism is coliform bacteria”, which has improper capitalization. Applicant is suggested to capitalize coliform to read as “Coliform”.  
Claim 25 is objected to because the acronym “BcS-EC medium” is not defined at first occurrence in the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 4-13 and 15-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 recites the limitation “measuring gray levels of fluorescent intensity of said marker molecules”. It is unclear whether the fluorescent intensity measured is intracellular fluorescent intensity or extracellular fluorescent intensity, and whether the different fluorescent components can be separated, making it unclear where the metes and bounds are of the claimed invention. Therefore, this claim is indefinite. 
	Claim 9 recites “wherein said microorganism is selected”. Claim 9 depends from claim 1, which recites “mammalian pathogenic microorganisms”. It is unclear whether the microorganism is referring to the mammalian pathogenic microorganisms as in claim 1, or an additional microorganism in addition to the mammalian pathogenic microorganism, making it unclear where the metes and bounds are of the claimed invention. Therefore, this claim is indefinite. 
	Claim 12 recites “wherein said marker molecule”. Claim 12 depends from claim 1, which recites “at least one fluorescent marker molecule”. It is unclear whether the marker molecule is referring to the fluorescent marker molecule as in claim 1, or an additional marker molecule different from the fluorescent marker molecule, making it unclear where the metes and bounds are of the claimed invention. Therefore, this claim is indefinite. 
	Claim 16 recites “quantifying total bacteria in said sample”. Claim 16 depends from claim 1, which recites “mammalian pathogenic microorganisms”. There is insufficient antecedent basis for “total bacteria” in the claim. 
	Claim 17 recites “wherein said labelled antibody”, and further recites “antibodies with fluorescent moieties”. Claim 17 depends from claim 8, which recites “a fluorescently labelled antibody complex”. Claim 8 depends from claim 1, which recites “at least one fluorescent marker molecule”. It is unclear whether the detection and quantification of fluorescence according to the method of claim 8 is detecting the fluorescently labelled antibody complex as recited in claim 8, or the fluorescent marker molecule as in claim 1. It is further unclear whether the “antibodies with fluorescent moieties” of claim 17 is referring to the fluorescently labelled antibody complex of claim 8, or is referring  to an additional antibody with fluorescent moieties separate from the fluorescently labelled antibody complex recited in claim 8, making it unclear where the metes and bounds are of the claimed invention. Therefore, this claim is indefinite. 
	Claim 19 recites the limitation “The method of claim 1, further comprising a step of filtering via bacterial filter”. Claim 19 depends from claim 1, which recites the steps of “providing a detection cocktail” and “contacting said sample with said detection cocktail”. It is unclear whether the filtering step is to occur prior to “providing a detection cocktail” or “contacting said sample”. It is further unclear whether the sample is to be filtered, the detection cocktail is to be filtered, the individual components making up the detection cocktail are to be filtered, or the mixture of the sample with the detection cocktail is to be filtered, making it unclear where the metes and bounds are of the claimed invention. Therefore, this claim is indefinite. 
	Claim 22 recites the limitation “wherein number of said specific microorganism in said sample is equal or higher than the number of Colony Forming Units of said specific organism detected by conventional Hetero-Plate Count”. It is unclear how the number of specific microorganisms in the sample is intended to relate to Colony Forming Units. It is further unclear how the “said sample” is related to the sample used to determine the number of Colony Forming Units. It is unclear what the intended value of “the number” is, and how the number is related to Colony Forming Units, making it unclear where the metes and bounds are of the claimed invention. Therefore, this claim is indefinite. 
Claim 22 depends from claim 1, which does not recite colony forming units. There is insufficient antecedent basis for “number of Colony Forming Units” in the claim.
Claim 25 recites the limitation “said nutrient medium is BcS-EC growth medium, comprising a mixture of Peptone water, McConkey Broth, DMEM, Fetal Calf Serum, 4-Nitrophenyl β-D-glucuronide, Galactose and glucose”, which appears to suggest that any mixture of those ingredients meets the claim limitation. However, the specification describes a single medium containing specific amounts of each component to create what is identified as BcS-growth medium (specification, p. 32, Table 4). It is unclear whether the BcS-EC growth medium encompasses any mixture comprising the ingredients listed, or if the BcS-EC growth medium is limited to the specific ratio defined in the specification, making it unclear where the metes and bounds are of the claimed invention. Therefore, this claim is indefinite for lack of clarity as to what composition is required for the BcS-ECgrowth medium. 
	Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness within. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-2, 4-7, 9-13, 15-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Edberg, EPO 0 254 771 A2, published on February 3, 1988, in view of Liu et al., (“Grey level replaces fluorescent intensity: Fluorescent paper sensor based on ZnO nanoparticles for quantitative detection of Cu2+ without photoluminescence spectrometer”, Sensors and Actuators B: Chemical, Feb. 2018, vol. 255, part 2, pp.2356-2366) which was publicly available online on September 8, 2017, Model et al. (“A standard for calibration and shading correction of a fluorescence microscope”, Cytometry, July 2001, Vol. 44, Issue 4, pp.309-316), and Ahmer et al., WO 2016/210436 A1, published on December 29, 2016. The rejection of claim 19 is further evidenced by Reasoner (“Rapid Seven-Hour Fecal Coliform Test”, Applied and Environmental Microbiology, August 1979, Vol. 32, No. 2, pp. 229-236).
Regarding claim 1, Edberg teaches determining the presence or absence of a predetermined target microbe in a sample (relevant to a method of rapid detection and quantification of mammalian pathogenic microorganisms) (abstract). Edberg teaches that the testing medium (relevant to detection cocktail) provides a selective growth medium (relevant to nutrient medium) for the target microbe and includes a specific nutrient which only the target microbe can metabolize (relevant to one metabolic activator) (abstract). Edberg teaches that the specific nutrient is modified by attaching a sample-altering moiety (relevant to one fluorescent marker), which is activated only if the specific nutrient is metabolized by the target microbe (abstract). Edberg further teaches that the nutrient-indicator which, when metabolized, changes the visible or fluorescent color of an aqueous solution containing the specimen (description p.3, lines 30-32). Edberg teaches that the indicator is a preferred or primary nutrient for the target microbe but cannot be substantially metabolized by any other viable microbes which may be present in the sample along with the target microbe (relevant to specifically increasing metabolism of said specific microorganism) (description p.3, lines 24-26). 
Edberg further teaches mixing a water sample with the invention (the specific nutrient indicator medium) and analyzing the reaction mixture for two target microbes: E. coli and total coliforms (relevant to contacting said sample with said detection cocktail) (description p.7, lines 43-45 and line 51). 
Edberg does not teach measuring gray levels of fluorescent intensity or determining said gray level to a predetermined threshold of metabolism. Edberg does not teach wherein said mammalian host-derived fraction is a mammalian tissue or cell. 
However, Liu teaches that Grey levels can be used to replace fluorescent intensity as a quantitative detection function of paper-based Cu2+ sensors (abstract). Liu further teaches that the strategy of replacing fluorescent intensity by grey level is based on the map relationship between the fluorescence intensity and the digital signal (grey level). 
Liu does not teach wherein said mammalian host-derived fraction is a mammalian tissue or cell. 
Model further teaches that standardization of fluorescent images can be achieved by normalizing them to the image of a concentrated solution of a fluorophore (abstract). Model teaches that fluorescein and rhodamine were used to perform shading correction and normalization under a variety of imaging conditions (abstract). Model further teaches that this method can be used in clinical analysis as well as routine laboratory practice due to its simplicity and efficiency (abstract). 
Model does not teach wherein mammalian host-derived fraction is a mammalian tissue or cell. 
However, Ahmer teaches media useful for selection and enrichment of Salmonella species. Ahmer teaches a method of identifying whether a sample contains Salmonella comprising placing a sample into or onto a bacterial growth minimal media comprising F-Asn as a nutrient source. Ahmer further teaches that organ samples harvested from mice including small intestine, cecum, large intestine, and spleen were homogenized, diluted and plated to determine Salmonella counts (description p.39, paragraph 0132).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the mouse organ sample as taught by Ahmer for the water sample as taught by Edberg and used the method of measuring gray levels of fluorescent intensity as taught by Liu and Model as the method of detection and quantification of microbes as taught by Edberg to arrive at the claimed invention. Both Edberg and Ahmer teach methods of using selective media to detect particular microbes. One of ordinary skill would reasonably expect that simple substitution of a mouse organ tissue sample as taught by Ahmer for a water sample as taught by Edberg would predictably result in the measurement of gray levels of fluorescence in the mouse organ tissue sample using the methods of Liu and Model, because Model and Liu teach that there was a known correlation between gray levels and fluorescence levels. One of ordinary skill would have found it beneficial to use gray levels to measure fluorescence because Model teaches that normalize fluorescence images is a simple and efficient method that could be used both in clinical analysis and routine laboratory practice. 
Regarding claim 2, Edberg teaches that the microbe is E. coli and other coliforms (description p.7, line 51).  
Regarding claim 4, Edberg teaches that the B-galactosidase substrate is for E. coli, and the B-galactosidase formulation is for total coliforms, and the two substrates together could identify both microbes simultaneously (description p.7, lines 55-58). Edberg further teaches that the substrates for B-galactosidase were orthonitrophenyl galactoside which became yellow when hydrolyzed, and methylumbelliferone-galactoside which became fluorescent when hydrolyzed (description p.8, lines 13-16).   
Regarding claim 5, Edberg teaches that the sample can be water, food, or the like. 
Edberg does not teach wherein said mammalian host tissue is organ tissue. 
However, Ahmer teaches that the sample can be a clinical sample such as a stool sample, a biological sample, a foodstuffs sample, or an environmental sample (description p.4, paragraph 0012). Ahmer further teaches a mouse organ sample obtained from small intestine, cecum, large intestine, and spleen (description p.39, paragraph 0132). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a mouse organ sample as taught by Ahmer for the water sample as taught be Edberg, because it would have amounted to a simple substitution of one sample source for another. One of ordinary skill would reasonably expect that using a mouse organ sample would predictably result in the quantification of mammalian pathogenic microorganisms in the mouse tissue, because Ahmer teaches that the method can be used to quantify microbes in clinical, biological, or environmental samples. 
Regarding claim 6, Edberg teaches that the microbial pathogens in specimens can be of human, animal or environmental origin (description p.2, line 7). Edberg further teaches the detection of Escherichia coli and Streptococcus faecalis which is a microbe found as a cause of urinary tract infection (description p.4, lines 37-38 and p.5, line 50).  
Regarding claim 7, Edberg teaches Streptococcus faecalis, which is a human pathogenic microorganism found as a cause of urinary tract infection (description p.5, line 50). 
Edberg does not teach wherein the mammalian derived fraction is a human host derived fraction. 
However, Ahmer teaches an example where a homogenized fecal sample from a healthy human donor was spiked with Salmonella strain 14028 (description p.11, paragraph 0044). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the human fecal sample taught by Ahmer for the water sample taught by Edberg, because doing so would have amounted to a simple substitution of equivalent source samples for detecting the presence of mammalian pathogenic microorganisms. 
Regarding claim 9, Edberg teaches the detection of microbial pathogens including Escherichia coli, Streptococcus faecalis, and gram-negative bacteria (description p.4, lines 37-39). 
Regarding claim 10, Edberg teaches that the sample is a water sample (description p.7, line 30). 
Regarding claims 11-12, Edberg teaches that the nutrient is a substrate of the enzyme B-glucuronidase for the detection of E. coli, such as orthonitrophenyl-B-D-glucuronide (yellow), B-napthalamide-B-D-glucuronide (purple), alpha-napthol-B-D-glucuronide (red), or methylumbilliferyl-B-D-glucuronide (fluorescent) or the like (relevant to substrates of intercellular enzymatic reactions – claim 11, and products of intracellular reactions – claim 12) (description p.4, lines 46-49). 
Regarding claims 13 and 15, Edberg teaches that the B-galactosidase substrate is for E. coli, and the B-galactosidase formulation is for total coliforms, and the two substrates together could identify both microbes simultaneously (description p.7, lines 55-58). 
Regarding claim 16, the limitation recites “said metabolic activator for total bacteria is NB medium”. The specification defines NB medium as a nutrient medium, but does not provide any further definition or guidance as to a specific composition. Therefore, this claim limitation is being broadly interpreted to encompass any nutrient medium that includes a metabolic activator component which facilitates bacterial growth. 
Edberg teaches “specific medium” that supports growth only of the target microbes rather than a general medium that supports the growth of microbes other than the target microbe (description p.2, lines 4-6). Edberg further teaches that the specimen is inoculated into a culture medium in which they are provided with all the nutrients they require for growth (description p.2, lines 8-10). Edberg teaches that this culture medium can be a “general medium” in that even with the selective chemicals, it supports the growth of both target microbes and related microbes (relevant to total bacteria), and thus is only partially specific to the target microbes (description p.2, lines 1-15). 
Regarding claim 19, the broadest reasonable interpretation of the filtering step is that any one of the nutrient medium, fluorescent marker molecule, metabolic activator, detection cocktail, sample, and sample-detection cocktail mixture can be filtered. Edberg teaches a rapid seven-hour fecal coliform test based on the membrane filtration procedure developed by Reasoner. Edberg teaches a rapid 7-hour fecal coliform test using membrane filtration based on Reasoner, where a 100mL sample is filtered through a membrane and then placed on a medium called m-7 and incubated at 44.5°C for seven hours. 
Edberg does not explicitly teach a filter within a 0.2-0.6 µm pore size. However, Edberg cites the method of Reasoner (“Rapid Seven-Hour Fecal Coliform Test”, Applied and Environmental Microbiology, August 1979, Vol. 32, No. 2, pp. 229-236). Reasoner teaches filtering samples using a 0.45µm-pore-size, 47-mm diameter membrane filter (Millipore HAWG), and the membrane filters were placed on m-7-h FC agar and on m-FC agar (p.230, 1st column – Procedure). Therefore, it is inherent to the membrane filter described by Edberg that it is 0.45m pore size, because Edberg teaches the method by Reasoner, and Reasoner teaches a membrane filter having 0.45µm pore size. 
Regarding claim 20, Edberg teaches that when the reaction mixture changes color (a maximum of 18 hours), E. coli is present and the test is positive (description p.7, lines 44-45). 
Regarding claim 21, Edberg teaches that after one or more of the culture media are inoculated with the specimen the inoculated media are incubated for at least 16-18 hours or longer under controlled atmospheric conditions. After incubation, the culture media are examined for growth compatible with the target microbe (description p.2, lines 19-22).  

Claims 8, 17, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Edberg, EPO 0 254 771 A2, published on February 3, 1988, in view of Liu et al., (“Grey level replaces fluorescent intensity: Fluorescent paper sensor based on ZnO nanoparticles for quantitative detection of Cu2+ without photoluminescence spectrometer”, Sensors and Actuators B: Chemical, Feb. 2018, vol. 255, part 2, pp.2356-2366) which was publicly available online on September 8, 2017, Model et al. (“A standard for calibration and shading correction of a fluorescence microscope”, Cytometry, July 2001, Vol. 44, Issue 4, pp.309-316), and Ahmer et al., WO 2016/210436 A1, published on December 29, 2016, as applied to claims 1-2, 4-7, 9-13, 15-16, and 19-21 above, and further in view of Nakamura et al. (“Detection and Removal of Escherichia coli Using Fluorescein Isothiocyanate Conjugated Monoclonal Antibody Immobilized on Bacterial Magnetic Particles”, Analytical Chemistry, 1993, Vol. 65, Issue 15, pp. 2036-2039). 
Regarding claims 8 and 17, Edberg does not teach a fluorescently labelled antibody complex, or a labeled antibody comprising antibodies with fluorescent moieties.  
However, Nakamura teaches a novel fluoroimmunoassay method using bacterial magnetic particles for the highly sensitive detection of bacteria (abstract). Nakamura teaches Fluorescein isothiocyanate (FITC) conjugated monoclonal anti-Escherichia coli was immobilized onto bacterial magnetic particles (BMPs) (relevant to fluorescently labeled antibody complex – claim 8, and antibody with fluorescent moieties – claim 17) (abstract). E. coli cells were reacted with FITC-antibody-BMP conjugates for 15 min in an inhomogeneous magnetic field which enhanced aggregation (relevant to configured to bind cell wall antigens specific for recognizing said microorganisms) (abstract). Nakamura further teaches that this method required a 30-minute reaction time, and was highly sensitive, with a detection limit of 100 cells/mL (p.2039, 2nd column Full paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the FITC-antibody-BMP conjugates taught by Nakamura to the detection cocktail taught by Edberg, because Nakamura teaches that using these particles is a highly sensitive method of detecting bacteria. One of ordinary skill would have found it beneficial to do so because Nakamura teaches that this method was able to detect as low as 100 cells/mL in a sample in a very short amount of time.  
Regarding claims 23 and 24,  Edberg does not teach the marker molecule is Fluorescein, or the antibody is Anti-E.coli FITC. 
However, Nakamura teaches Fluorescein isothiocyanate (FITC) conjugated monoclonal anti-Escherichia coli antibody immobilized onto bacterial magnetic particles (abstract). 
The rationale for doing so is discussed above. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Edberg, EPO 0 254 771 A2, published on February 3, 1988, in view of Liu et al., (“Grey level replaces fluorescent intensity: Fluorescent paper sensor based on ZnO nanoparticles for quantitative detection of Cu2+ without photoluminescence spectrometer”, Sensors and Actuators B: Chemical, Feb. 2018, vol. 255, part 2, pp.2356-2366) which was publicly available online on September 8, 2017, Model et al. (“A standard for calibration and shading correction of a fluorescence microscope”, Cytometry, July 2001, Vol. 44, Issue 4, pp.309-316), and Ahmer et al., WO 2016/210436 A1, published on December 29, 2016, as applied to claims 1-2, 4-7, 9-13, 15-16, and 19-21  above, and further in view of Barizuddin et al. (“Highly specific and rapid immune-fluorescent visualization and detection of E. coli O104:H4 with protein-A coated magnetic beads based on LST-MUG assay”, Journal of Microbial Methods, 2015, vol. 115, pp. 27-33). The rejection of claim 18 is further evidenced by Rowlett et al. (“Impact of Membrane Phospholipid Alterations in Escherichia coli on Cellular Function and Bacterial Stress Adaptation”, Journal of Bacteriology, 2017, vol. 199, issue 13, pp. 300849-16).
Regarding claim 18, Edberg does not teach an antibody-antigen complex wherein the antigen is a lipid. 
Barizuddin teaches an antibody specific to E. coli O104:H4 was immobilized on protein A-coated magnetic beads (abstract). Barizuddin teaches that the protein-A-anti E. coli O104:H4 complex was used to bind Fluorescein IsoThioCyanate (FITC) labeled E. coli O104:H4 antigen (whole cell) (relevant to the labeled antibody complex comprises antibodies and antigens) (abstract). Barizuddin does not explicitly state that the antigen is lipids. However, Barizuddin teaches that the antigen is the whole E. coli cell, which means that the antibody binds to the cell membrane of E. coli. The cell membrane is composed of phospholipids, as evidenced by Rowlett et al. Rowlett confirms that the cell membrane of Escherichia coli is composed of phospholipids (title, abstract). Therefore it is inherent to the antigen taught by Barizuddin that the antigen is necessarily made of lipids as required by the claimed invention. Barizuddin teaches that adding an additional step of a fluorescent signaling report (LST-MUG) allows the detection of bacteria less than 105 CFU/mL within 8 hours. Barizuddin further teaches that this technique is advantageous in detecting bacteria without requiring an enrichment step, and allows the procedure to be completed within hours rather than days. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the antibody-antigen complex taught by Barizuddin with the method of detection taught by Edberg, because Barizuddin teaches that it was advantageous to use the method to detect very low bacteria counts using fluorescence. One of ordinary skill would have been motivated to do so because Barizuddin teaches that bacteria can be detected without requiring an enrichment step and it was a faster technique. 
Conclusion
No claims are allowed. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636